SOMERVILLE, J.
The instrument executed, by the appellant-was written evidence of Condon’s authority to-sell- her lands, and was good to constitute him her agent, for this purpose, within the limitations specified. Though in form a certificate, it is written evidence of the fact that he was her lawful agent, empowered to sell any of her lands in Tallapoosa county to'Mark Golden, with full authority to execute a deed for the same. This was, in legal effect, though not in technical form, a good power of attorney for this purpose.
The addition of the word “ executrix,” as often ruled by this court in similar cases, was a mere desoriptio persona, and rendered the instrument none the less binding on the signer personally. It was not operative at all to bind the estate of which she was the legal representative by testamentary appointment. Riggs v. Fuller, 54 Ala. 141.
The deed executed to Golden under the authority of this power was, however, clearly operative to convey whatever interest in the lands that might be owned by Mrs. Phillips individually, which, under the terms of the will, seems to have been a life-estate. She would be estopped -to deny to it this effect, although it might be otherwise with her successor in the administration of the estate.—Morris v. Morris, 58 Ala. 443; Chapman v. Abrahams, 61 Ala. 180.
*417For these reasons, the Circuit Court properly admitted in evidence both the deed and the power of attorney.
Affirmed.